EXHIBIT 10.48

[g20150806182124542904.jpg]

 

August 3, 2015

 

Dear Jonathan:

 

Capitalized terms used herein and not otherwise defined will have the meanings
assigned to them in the letter agreement between you and the Company dated
February 19, 2015 (the “Letter Agreement”).  You and the Company agree that your
employment with the Company was permanently separated on August 3, 2015.  

 

I.Payments, Benefits and Obligations upon Separation from Employment

Separation from Employment.  Effective at the close of business on the
Separation Date, your employment with the Company shall be deemed to have ended,
and you shall be deemed to have separated from any and all positions with the
Company and/or with any of its affiliates, subsidiaries and other related
entities, including without limitation your seat on the Company’s Board of
Directors.

Base Salary.  You have been, or will be, paid your base salary through the
Separation Date.

Accrued Unused Paid Time Off.  You will be paid for any accrued, unused paid
time off, subject to the Company’s policies pertaining to the same, including
without limitation any roll-over limitation policies.

Deductions. The Company shall reduce all payments made to you, including any
payments made or benefits provided to you under Section I of this letter, by
those deductions and withholdings required or authorized for benefit and tax
purposes.  

Company Property.  You agree that you have (a) returned to Company all
documents, files, manuals, forms, lists, charts, computer programs (including
without limitation source code), diskettes, customer lists, notebooks, reports
and other written or graphic materials, including all copies thereof, whether in
electronic or paper or other form, relating in any way to Company’s business and
prepared by you or obtained by you from Company, its affiliates, clients or its
suppliers during the course of your employment with Company (collectively, the
“Materials”) and (b) destroyed all electronic copies of the Materials that are
otherwise in your possession and not capable of being returned pursuant to
subsection (a), whether stored on your personal computer or other electronic
device.  In addition, you agree that you returned all Company property,
including, without limitation, all office equipment, keys, identification cards,
cell phones, or similar devices, credit cards, PDAs and key cards.  

Company Retirement Plan Participation.  If you are participating in a Company
Retirement Plan (“Plan”), your contributions will terminate as soon as
practicable following the date your termination is processed through the payroll
system, and your participation will otherwise terminate as of the Separation
Date.  Under the terms of the applicable Plan, you will not be eligible to make
any further salary deferrals after the Separation Date.  Your Plan account will
be processed for final distribution or deferral, as applicable,

 

--------------------------------------------------------------------------------

 

beginning after the Separation Date.  The processing will occur in accordance
with the terms of the applicable Plan and the option you elected.

Company Equity Plans.  The effect the termination of your employment with
Company will have on your rights, if any, with respect to any outstanding
options that you may hold in GrubHub Inc. immediately prior to the Separation
Date will be as set forth in the terms of the GrubHub Inc. 2013 Omnibus
Incentive Plan and in your Stock Option Grant Notices and Stock Option
Agreements (collectively, the “Option Agreements”).

Additional Separation Arrangement; Separation and General Release Agreement

The Separation and General Release Agreement (the “Amendment”) set forth in this
Section I provides you with the opportunity to receive a benefit to which you
are not entitled absent your agreement to the terms herein, and you acknowledge
the same.  In particular, the Company will provide the benefits set forth below
in exchange for your agreement, among other things as set forth herein, to waive
any legal claims that you may have against the Company (and certain related
persons and entities) based upon any circumstances related to your employment,
or anything else that occurred or occurs through the date that you sign this
Agreement. While we do not believe that the Company has violated any of your
legal rights, this Amendment is intended to ensure that all matters related to
your employment are resolved as amicably as possible.  

If you wish to take advantage of this Amendment, you must elect to do so no
later than on or before the 21st day after your receipt of this Amendment (the
“Review Period”).  You are encouraged to consult with an attorney prior to
executing this Amendment, at your own expense.  If you execute this Amendment
within the Review Period, you acknowledge that you were given the duration of
the Review Period to execute it and that your decision to execute it was
knowingly and voluntarily made.  The method for accepting this Amendment is for
you to sign and deliver this letter on or before the last day of the Review
Period (but not before the Separation Date) to Maggie Drucker.  If you do not
sign and return this Amendment by or before the last day of the Review Period,
or if you properly revoke your acceptance of this Amendment prior to the end of
an additional seven days after executing this Amendment (the “Revocation
Period”), you will not receive the Separation Payment.  

 

The terms of this Amendment are the following:

a.Separation Benefits.

oSeparation Payment. In exchange for your agreement to the terms set forth
below, the Company will pay you salary continuation (based on your final base
salary with the Company of $333,000 per year) commencing on the Separation Date
and ending 52 weeks therefrom (the “Separation Period”), as well as a payment of
$13,200 representing your annual car payment.  The foregoing payments shall be
paid to you consistent with past practice in periodic installments (less all
applicable tax withholdings and other deductions) (the “Separation Payment”) in
accordance with the Company’s regular semi-monthly payroll schedule.  The first
such Separation Payment shall be made on the first payroll date reasonably
practicable after the Revocation Period.  

oBenefits.  Company-sponsored coverage of you and your eligible dependents under
the Company’s benefit plans in which you were enrolled as a participant
immediately prior to your Separation Date will cease on the last day of the
month in which your Separation Date occurs, except for life insurance, which
will terminate on the Separation Date.  Under separate cover, you will receive
information

2

 

--------------------------------------------------------------------------------

 

regarding your eligibility for continued group health coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) or any
analogous state or local statute.  Subject to your valid election to receive
continued health coverage pursuant to COBRA or analogous state or local statute,
the Company will provide you and your eligible dependents with coverage under
its group health plans at the same levels and the same cost to you as would have
applied if your employment had not terminated; provided that if the Company
cannot provide the foregoing benefit without violating applicable law, then an
amount equal to each remaining Company subsidy shall thereafter be paid to you
as currently taxable compensation in substantially equal monthly
installments.  Company’s contribution shall: (1) be paid directly to COBRA
(unless otherwise required); and (2) continue for the Separation Period or
throughout the period you maintain coverage, whichever is shorter.

oNotwithstanding anything to the contrary in the Option Agreements, you will be
entitled to exercise your vested options for a period of 180 days after the
Separation Date.  You will receive separate correspondence from Merrill Lynch
regarding these awards.

b.General Release and Waiver by Employee.

(a)In consideration of the promises made by the Company in this Agreement,
including without limitation to provide the Separation Payments described above,
Employee hereby releases and discharges the Company and/or its past, present and
future parents, subsidiaries, affiliates, and related entities, any and all of
its or their past, present or future trustees, directors, officers, executives,
employees, attorneys, representatives, consultants, insurers (other than Medical
Insurance), benefit plans, agents, and/or their respective predecessors,
successors, and assigns (individually and collectively, the “Company
Releasees”), from and with respect to any and all claims, actions, suits,
liabilities, debts, controversies, contracts, agreements, obligations, damages,
judgments, causes of action, and contingencies whatsoever, including attorneys’
fees and costs, in law or in equity, known or unknown, suspected or unsuspected,
asserted or unasserted, against the Company and/or any or all of the other
Company Releasees, which Employee or Employee’s representatives, heirs,
administrators, executors, estate, successors, assigns, and attorneys ever had,
now has or have, or hereafter can, shall, or may have for, upon, or by reason of
any matter, cause, thing, act, omission, statement, conduct or event whatsoever,
including without limitation any and all claims, actions, suits, liabilities,
debts, controversies arising out of your offer letter with the Company, up to
the date on which Employee signs this Amendment (individually and collectively,
“Claims”).  This includes, without limiting the generality of the foregoing, (i)
any and all Claims in connection with or arising from Employee’s employment by
the Company or any of the Company Releasees, the terms and conditions of such
employment and/or the termination, resignation, separation or end of such
employment; (ii) any and all Claims for compensation, salary, bonus or similar
benefit, severance pay, vacation pay, life insurance, disability benefits,
health or medical insurance, or any other fringe benefit; (iii) any Claims under
any federal, state, or local law (statutory or decisional), regulation, or
ordinance (all as enacted or amended), including without limitation any Claims
under the Family Medical Leave Act of 1993, as amended, the Civil Rights Act of
1964, as amended, Section 1981 of the Civil Rights Act of 1866, the Age
Discrimination in Employment Act of 1967, as amended, the Americans With
Disabilities Act, as amended, the Equal Pay Act, the Fair Labor Standards Act,
the Genetic Information Non-Discrimination Act, and any other federal, state or
local anti-discrimination laws or related statutes (including, but not limited
to, the New York Wage and Hour Law, the New York State Human Rights Law, the New
York City Administrative Code, or any other federal, state or local law
(statutory or decisional), regulation or ordinance prohibiting employment
discrimination, harassment or retaliation, as well as any Claims for retaliation
under any such laws; (iv) any Claims regarding leaves of absence, including
without limitation under the Family Medical Leave

3

 

--------------------------------------------------------------------------------

 

Act of 1993, as amended; (v) any Claims arising under the National Labor
Relations Act; (vi) any whistleblower or retaliation Claims; (vii) any Claims
under the Immigration Reform and Control Act; (viii) any and all Claims under or
arising out of any agreement, employment agreement, policy, plan, understanding,
promise or contract (whether express or implied, actual or alleged, written or
oral, signed or unsigned, draft or final); (ix) any and all Claims under the
Employee Retirement Income Security Act of 1974 (ERISA) (excluding claims for
accrued, vested benefits under any employee benefit pension plan which is
governed by ERISA, subject to the terms and conditions of such plan and
applicable law); (x) any and all Claims (whether based on federal, state or
local law, statutory or decisional) for breach of contract (express or implied,
written or oral, signed or unsigned, draft or final), quasi-contract,
detrimental reliance, unjust enrichment, fraud, promissory and/or equitable
estoppel, wrongful and/or constructive discharge, any tort, and/or for emotional
distress, or compensatory or punitive damages; and (xi) any and all Claims for
attorneys’ fees, costs, disbursements and the like.  The parties intend this
Amendment to be a general release of any and all Claims to the fullest extent
permissible by law, except it shall not constitute a waiver or release as to any
of the obligations of the Company under this Agreement.  

(b)Older Worker Benefit Protection Act Disclosure; Representations, Warranties
and Signature.  You recognize that as part of your agreement to release any and
all Claims against the Company Releasees, you are releasing Claims for age
discrimination under the Age Discrimination in Employment Act, although you have
never asserted such Claims.  Accordingly, you have a right to reflect upon this
Amendment for a period of up to twenty-one (21) days before executing it, and
you have an additional period of seven (7) days after executing this Amendment
to revoke it under the terms of the Older Worker Benefit Protection Act.  If you
elect to revoke this Amendment, you must provide written notice of such
revocation to the Company (c/o Maggie Drucker), by no later than the end of the
last day of the Revocation Period.  If the last day of the Review Period and/or
the Revocation Period falls on a Saturday, Sunday or holiday, then the last day
of the Review Period and/or the Revocation Period (as applicable) shall be
deemed to be the next business day after such Saturday, Sunday or
holiday.  Unless properly revoked during the Revocation Period, this Amendment
shall become effective immediately on the day after the last day of the
Revocation Period.  By your signature below, you represent and warrant: (i) that
you hereby are advised in writing, and that you have been so advised, to consult
with an attorney of your own choosing; (ii) that you have been given a
reasonable amount of time to consider this Amendment of not less than twenty-one
(21) days; (iii) that you fully understand the significance of the terms and
conditions of this Amendment and you have discussed them with your independent
legal counsel, or have had a reasonable opportunity to have done so; (iv) that
you agree to all the terms and conditions of this Amendment without any
coercion; (v) that you are signing this Amendment voluntarily and of your own
free will, with the full understanding of its legal consequences, and with the
intent to be bound hereby; and (vi) that if you sign this Amendment during the
Review Period prior to the twenty-first (21st) day thereof, you are voluntarily
and knowingly waiving your twenty-one (21) day period to review and consider
this Amendment.

(c)You acknowledge that the consideration offered herein is (i) in full and
final discharge of any and all liabilities and obligations of Company or Company
Releasees to you; (ii) exceeds any payment, benefit or other thing of value to
which you might otherwise be entitled under any policy, procedure or plan of
Company or any Company Releasees; and (iii) constitutes good and valuable
consideration for your promises, releases and covenants in this Amendment.

 

c.Indemnification for Claims Filed by You. You represent and warrant that you
have not previously filed, and to the maximum extent permitted by law agree that
you will not file, a complaint, charge or lawsuit against Company or any of the
Company Releasees regarding any of the Claims released herein.  If,
notwithstanding this representation and warranty, you have filed or file such a
complaint, charge or lawsuit, you agree that you shall cause such complaint,
charge or lawsuit to be dismissed with prejudice.  Notwithstanding any other
language in this Amendment, the parties

4

 

--------------------------------------------------------------------------------

 

understand that this Amendment does not prohibit you from filing an
administrative charge with (or recovering any appropriate relief from) the Equal
Employment Opportunity Commission or similar administrative agency.  You,
however, waive any right to monetary or other recovery should any federal, state
or local administrative agency pursue claims on your behalf arising out of or
relating to your employment with the Company or separation of your employment
with the Company.

d.References. You agree that you shall direct all third party inquiries
regarding your employment at the Company, including but not limited to all
inquiries from prospective employers, to the Company’s People Team, which shall,
consistent with Company policy, advise such inquiring parties of the following
information: your dates of employment with the Company, positions held during
your employment with the Company and, if requested by the party making the
inquiry, your final base salary with the Company.

e.Confidential Information. You understand and agree that you have been employed
in a position of confidence and trust and have had access to information
concerning the Company that the Company treats as confidential and the
disclosure of which could negatively affect the Company’s interests
(“Confidential Information”).  Confidential Information includes, without
limitation, confidential financial information; business forecasts; inventions;
improvements and other intellectual property; trade secrets; know-how; designs,
processes or formulae; confidential software; marketing or sales information or
plans; customer lists; and business plans, prospects and opportunities.  You
agree that you shall not use or disclose any Confidential Information at any
time without the prior written consent of the Company.  Any prior agreements you
may have signed with the Company relating to confidentiality will remain in full
force and effect.  Notwithstanding any other language in this Amendment, the
parties understand that this Amendment does not prohibit you from filing an
administrative charge with (or recovering any appropriate relief from) the Equal
Employment Opportunity Commission or similar administrative agency.  

f.Post-Employment Statutory and Contractual Obligations.

(a)You reaffirm and agree to abide by all confidentiality, nondisclosure,
noncompetition, nonsolicitation, noninterference and other post-employment
obligations to which you are subject under the common law; any applicable
statutory law; and any contract or agreement between yourself and the Company
(or any successor or predecessor), all of which are incorporated by reference
herein, as well as all of the terms and conditions of Exhibits A and B of the
Letter Agreement.

 

(b)You agree that your signature below will also bind you to the terms and
conditions of the agreements set forth as Exhibits A and B to the Letter
Agreement, namely The Confidentiality and Non-Disclosure Agreement and The
Intellectual Property and Proprietary Information Agreement.

(c)  You agree that during the Tail Period (as defined below), you shall not
engage in or become associated with any business that is competitive with
Company and/or its affiliates (a “Competitive Business”).  You shall be deemed
to be “engaged in or associated with a Competitive Business” if you become an
owner, employee, officer, director, independent contractor, agent, partner,
advisor, or render personal services in any other capacity, with or for any
individual, partnership, corporation or other organization (collectively, an
“Enterprise”) that is engaged in a Competitive Business; provided, however, that
you shall not be prohibited from owning less than 1% of the stock in any
publicly traded Enterprise engaging in a Competitive Business. You also agree
that for 2 years, you will not directly or indirectly (i) attempt to hire or
offer employment of any kind to any regular employee of Company or its
affiliates or any individual who was an employee within a six month period prior
to your attempt to hire such individual; or (ii) solicit or induce any employee
of Company or its affiliates to

5

 

--------------------------------------------------------------------------------

 

terminate, alter or lessen that person’s affiliation with Company or its
affiliates; or (iii) induce or encourage any customer, client, supplier or other
business relation of Company to cease or reduce doing business with Company or
in any way interfere with the relationship between any such customer, client,
supplier of other business relation of Company.  “Tail Period” shall mean 2
years from the Separation Date.  If at any time, the provisions of this
paragraph shall be determined to be invalid or unenforceable, this paragraph
shall be considered to be divisible and shall become and be immediately amended
to include only such area, duration and scope of activity as shall be determined
to be reasonable and enforceable by a court of competent jurisdiction; and you
agree that this paragraph as so amended shall be valid and binding as though any
invalid or unenforceable provision had not been included herein.  You agree that
the remedies at law for any breach or threat of breach by you of this paragraph
will be inadequate, and that in addition to any other remedy which Company may
be entitled to at law or in equity, Company will be entitled to seek an
injunction to prevent breaches hereof and will be entitled to immediate
repayment of the Separation Payment.  

g.Notices, Acknowledgments and Other Terms.

(a)If this Amendment is not signed by you and returned to Maggie Drucker by the
end of the Review Period, this Amendment (as set forth in Section I of this
letter) will not be valid and the promises and obligations set forth in Section
I hereof (including provisions of the Separation Payment referred to in
Paragraph 1 of Section I above) shall be null and void.

 

(b)By signing this Amendment, you acknowledge that you (i) have read and
understand the terms of this Amendment; (ii) have had ample opportunity to
consider this Amendment before signing it; (iii) may consult with legal counsel
of your choosing before signing this Amendment; and (iv) are not relying on any
representations by any representative of the Company concerning the meaning of
any aspect of this Amendment.  

 

(c)This Amendment, including any documents referenced herein, constitutes the
entire agreement between you and the Company with regard to the subject matter
hereof.  Except as set forth herein, all previous agreements, arrangements,
discussions, negotiations or promises (written or oral) between the Company and
you with respect to the subject matter of this Amendment are superseded, null,
and void.  Where not superseded hereby, to the extent of any inconsistency
between the terms of the Amendment and the terms of any other agreement between
the parties, the terms of the Amendment will control.  Notwithstanding the
foregoing or anything to the contrary in this Amendment, you agree that nothing
in this Amendment will have the effect of limiting any of the terms of the
Letter Agreement, all of which you expressly reaffirm.  This Amendment may be
modified only by a written agreement signed by you and an authorized
representative of Company.

(d) This Amendment does not constitute and will not be used as evidence of an
admission by any party and is not intended and shall not be construed as an
admission that Company or any other Company Releasee has violated any law, rule
or regulation, breached any contract or committed any wrong whatsoever against
you.

(e)If any portion or provision of this Amendment shall to any extent be declared
unlawful or unenforceable, the remainder of this Amendment shall be enforced to
the fullest extent possible as if such provision or portion of a provision was
not included.  

(f)This Amendment will be construed, interpreted and enforced in accordance with
the laws of the State of New York without regard to conflict of laws
principles.  

(g)You understand and agree that, in the event there is any dispute or claim
arising out of or relating to your release of claims, including, without
limitation, a dispute about the validity, enforceability

6

 

--------------------------------------------------------------------------------

 

or coverage of the release or the assertion of a claim covered by the release,
all such disputes or claims will be resolved exclusively through a final and
binding arbitration on an individual basis and not in any form of class,
collective, or representative proceeding (“Class Action Waiver”).  This binding
arbitration provision is governed by the Federal Arbitration Act (9 U.S.C. §§
1-16) and not intended to cover claims that cannot by law be required to be
arbitrated, nor does it prevent the filing of a complaint with a governmental
administrative agency.  The American Arbitration Association’s Employment
Arbitration Rules and Mediation Procedures (“AAA Employment Rules”) will govern
any arbitration proceeding initiated under this Amendment.  You understand and
agree that no other rules and procedures (including AAA’s Supplementary Rules
for Class Arbitrations) are to be applied to any such proceeding.  The AAA
Employment Rules, which include an explanation of the process for commencing an
arbitration and other rules governing an arbitration, may be found at the AAA’s
web site: www.adr.org. Company agrees to pay the AAA administrative fees, as
well as the Arbitrator’s fees and expenses.  You understand and agree that you
are responsible to pay your own legal fees and expenses associated with any
arbitration proceeding, subject to the Arbitrator’s authority to award attorney
fees, costs or other remedies in accordance with applicable law.  A party
may apply to a court of competent jurisdiction for temporary or preliminary
injunctive relief in connection with an arbitrable controversy, but only upon
the ground that the award to which that party may be entitled may be rendered
ineffectual without such provisional relief. Notwithstanding any other clause
contained in this Amendment or the AAA Employment Rules, any claim that all or
part of the Class Action Waiver is invalid, unenforceable, unconscionable, void
or voidable may be determined only by a court of competent jurisdiction and not
by an arbitrator. Any action arising out of this Amendment which requires a
deicision from a court of competent jurisdiction shall be brought in the federal
or state courts of New York County, and you consent to the exclusive
jurisdiction of such courts for these purposes.

(h)For purposes of this paragraph, a “Part” shall be construed to include any
paragraph as well as any portion of any paragraph in this Amendment. You agree
that if any Part of this Amendment is found to be overbroad or unenforceable,
the court making this determination shall have the authority to narrow that Part
to make it enforceable. In addition, each Part of this Amendment is independent
of and severable from the others. In the event that a Part of this Amendment is
found to be illegal or unenforceable and is not modifiable, the affected Part
shall be stricken from the Amendment and the rest will remain enforceable.

(i)As required by law, the Company will issue the appropriate IRS Form(s) W-2 at
the appropriate time.  The Company makes no representations or warranties
regarding any tax issues for any payment provided for in this Agreement, and
Employee acknowledges that he has not relied upon any advice from the Company
concerning tax liability, if any, for the amounts to be paid in this
Agreement.  Employee also acknowledges that he is responsible for any and all
tax liability or consequences which may be assessed arising from the payment and
characterization of these proceeds.

(j)It is the Company’s intention that all payments or benefits provided under
this Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), including without limitation the six month delay for
payments of deferred compensation to “key employees” upon separation from
service pursuant to Section 409A(a)(2)(B)(i) of the Code (if applicable), and
this Agreement shall be interpreted, administered and operated accordingly.  If
under this Agreement an amount is to be paid in installments, each installment
shall be treated as a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(ii).  Notwithstanding anything to the contrary herein,
the Company does not guarantee the tax treatment of any payments or benefits
under this Agreement, including without limitation under the Code, federal,
state, local or foreign tax laws and regulations.  In the event the period of
Separation Payments ends in the taxable year following Employee’s Separation
Date, any severance payment or deferred compensation payment shall be paid or
commence in such subsequent taxable year if required under Section 409A of the
Code

(k)Except as set forth in this Agreement, it is expressly agreed and understood
by the parties

7

 

--------------------------------------------------------------------------------

 

that the Company does not have, and will not have, any obligation to provide
Employee at any time in the future with any bonus or other payments, benefits,
or consideration other than those set forth herein and other than those to which
Employee may be entitled under the Company’s benefit plans, including 401(k) and
pension plans, if applicable.  

(l)Employee agrees and acknowledges that this Agreement is not to be construed
as an admission of any violation of any federal, state or local statute,
ordinance or regulation or of any duty allegedly owed by the Company to
Employee.  The Company specifically disclaims any liability to Employee on any
basis.  The execution of this Agreement by the Company is a voluntary act to
provide an amicable conclusion to its employment relationship with Employee.

 

Sincerely yours,

GrubHub Holdings Inc.

 

 

By:_/s/ Matthew Maloney________________

     Name: Matt Maloney

     Title:   Chief Executive Officer

 

 

Intending to be legally bound and with a full understanding of the terms,
conditions and legal effect hereof, and having consulted with an attorney of my
choosing, I, Jonathan Zabusky, have knowingly and voluntarily signed this
Amendment as of the date set forth below.

 

Signature:__/s/ Jonathan Zabusky____________

 

 

Print Name: _Jonathan Zabusky_________________

 

 

Date:_August 3, 2015_______________________

 

8

 